United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
      ___________

      No. 11-2619
      ___________

Brian T. Collum,                       *
                                       *
                Appellant,             *
                                       *
      v.                               *
                                       *
PayPal, Inc.,                          *
                                       *
                Appellee.              *
                                       *
                                           Appeals from the United States
      ___________                          District Court for the
                                           District of Nebraska.
      No. 11-3219
      ___________                          [UNPUBLISHED]

Brian T. Collum,                    *
                                    *
             Appellant,             *
                                    *
      v.                            *
                                    *
PayPal, Inc.; Todd England; Angela  *
Anderson; Michelle Kopchinsky; Mark *
Davis; Mandy Kaminski; Troy Kuker; *
Suzanne Combs Brown; Kellie Cain;   *
Lynette Lane; Margie Bell,          *
                                    *
             Appellees.             *
                                    ___________

                              Submitted: March 20, 2012
                                 Filed: March 30, 2012
                                  ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.


       Brian T. Collum appeals from the district courts’1 dismissals, without prejudice,
of his pro se actions asserting claims of disability discrimination against his former
employer and numerous individuals. Upon careful de novo review, see Parkhurst v.
Tabor, 569 F.3d 861, 865 (8th Cir. 2009) (standard of review), this court concludes
that the dismissals were proper for the reasons stated by the district courts.

      To the extent Collum did not present some of these claims in the district courts,
they may not be advanced for the first time on appeal. See Stone v. Harry, 364 F.3d
912, 914 (8th Cir. 2004) (stating general rule that claims not presented in district
court may not be advanced for first time on appeal).

      This court affirms. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
       The Honorable Laurie Smith Camp, Chief United States District Judge for the
District of Nebraska.
                                          -2-